Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the following Registration Statements of Pacific Continental Corporation of our report dated March 15, 2011, with respect to the consolidated balance sheets of Pacific Continental Corporation and Subsidiary (the “Company”) as of December 31, 2010 and 2009, and the related consolidated statements of operations, changes in shareholders’ equity and comprehensive income (loss), and cash flows for each of the three years in the period ended December 31, 2010, and the effectiveness of the Company’s internal control over financial reporting as of December 31, 2010, included in this Annual Report (Form 10-K) for the year ended December 31, 2010. · Registration Statement on Form S-3 (No. 333-165688) pertaining to the Company’s shelf registration statement; and · Registration Statement on Form S-8 (No. 333-161703) pertaining to theAmended 2006 Stock Option and Equity Compensation Plan of Pacific Continental Corporation; and · Registration Statement on Form S-8 (No. 333-134702) pertaining to the 2006 Stock Option and Equity Compensation Plan of Pacific Continental Corporation; and · Registration Statement on Form S-8 (No. 333-130886) pertaining to the NWB Financial Corporation Stock Option Plans. · Registration Statement on Form S-8 (No. 333-109501) pertaining to the Amended 1999 Employee Stock Option Plan and 1999 Director Stock Option Plan /s/ Moss Adams LLP Portland, Oregon March 11, 2011
